Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered on November 30,1982, unanimously reversed, on the law and the facts, and a new *712trial ordered solely on the issue of damages unless plaintiff, within 20 days after service upon her attorney, of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor from $250,000 to $150,000 with respect to pain and suffering, from $200,000 to $100,000 for loss of earnings, further reduced by 20% on the grounds that, as found by the jury, plaintiff was contributorily negligent to such extent, and further consenting to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Ross, J. P., Carro, Asch, Milonas and Kassal, JJ.